Title: From Thomas Jefferson to Albert Gallatin, 28 March 1804
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Dear Sir 
              Washington Mar. 28. 04.
            
            Since I wrote to you on the administration of the foreign intercourse fund, I have deemed it necessary to take more detailed views of the laws on that subject & the practice under them. the papers I had preserved of what was done in Genl. Washington’s time enabled me to do it pretty fully, and the whole is stated on the paper inclosed. I have thought it best to communicate it to you that you may form an opinion on a full view of all facts. should we finally consider any part of the practice as illegal, it will become necessary not only to draw a line accurately between the appointments and allowances which are legal & those which are illegal, but to consider how we may best get into a correct line of administration? whether we can do it without legislative aid, & particularly without an act of indemnity for all those who have expended any portion of that fund contrary to the intentions of the legislature? Accept my friendly salutations and assurances of great esteem.
            
              Th: Jefferson 
            
          